Quinn, J.
Central Transport, Inc., was convicted in district court of violating § 11.2 (overweight trucks) of plaintiffs traffic code ordinance. Central Transport, Inc. (hereafter defendant) appealed to circuit court, which reversed. The basis of reversal was that scienter was a necessary element of the offense charged and scienter had not been proved. Plaintiff appeals.
The sole issue on appeal is whether scienter is an element of the offense of which defendant was convicted.
The provisions of the ordinance parallel MCLA 257.716(a) and 257.724(c); MSA 9.2416(a) and 9.2424(c). Like MCLA 257.716(a); MSA 9.2416(a), plaintiff’s ordinance was amended prior to the violation here involved by eliminating the word "knowingly” from § 11.2A. Prior to amendment, the statute and ordinance read in part, "[i]t is a misdemeanor * * * to cause or knowingly permit to be driven or moved * * * ”. After amendment, this same portion reads, "[i]t is a misdemeanor * * * to cause or permit to be driven or moved * * * ”. The amendments came after the decision in People v Barkman, 22 Mich App 697; 177 NW2d 721 (1970), and demonstrate the intent of the legislative bodies to eliminate scienter as an element of the offense.
Reversed, conviction reinstated and remanded to district court for execution of sentence. Costs to plaintiff.